Case 6:10-cr-00029-LGW-CLR Document 177 Filed 07/23/20 Page 1 of 7

                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                               By CAsbell at 4:34 pm, Jul 23, 2020
Case 6:10-cr-00029-LGW-CLR Document 177 Filed 07/23/20 Page 2 of 7
Case 6:10-cr-00029-LGW-CLR Document 177 Filed 07/23/20 Page 3 of 7
Case 6:10-cr-00029-LGW-CLR Document 177 Filed 07/23/20 Page 4 of 7
Case 6:10-cr-00029-LGW-CLR Document 177 Filed 07/23/20 Page 5 of 7
Case 6:10-cr-00029-LGW-CLR Document 177 Filed 07/23/20 Page 6 of 7
Case 6:10-cr-00029-LGW-CLR Document 177 Filed 07/23/20 Page 7 of 7
